Title: Thomas Jefferson to Littleton W. Tazewell, 19 June 1812
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
Dear Sir 
Monticello
June 19.
12.
           Your favor of May 15. came to hand in due time. on the course of the suit of Livingston, I had thought with you that the question of jurisdiction might have been kept in reserve, as a dernier resort, and had suggested to the gentlemen in Richmond the pleading 1. the general issue, which would have tried the question of the public title, very interesting to the city of New Orleans; 2. Justification, which would have tried that of the responsibility of a chief magistrate; and if these were decided unfavorably, to have arrested judgment for want of jurisdiction. yet when I contemplated the immense labor of taking volumes of evidence in N. Orleans, the scenes which had been exhibited in Richmond in a former case wherein unfriendly passions towards myself made a prosecutor of the criminal, and arraigned the government in his place, the same bias in the judge, & pointed in the same direction, and after all that I might have been dragged to still another tribunal, where all would be to go over again, I say, when I contemplated all this, the torpor of years & desire of tranquility made me shrink from this contest of gladiators, and acquiesce with gratification in the course which had relieved me from it. my appeal became easy & quiet, to men at their fire sides, in possession of their reason, uninfected by the contagious passions of a croud.
          Your arrangement of the terms, atterrage, atterrissement, alluvion, as appendages either to a bank, or to an assablissement, is certainly ingenious, and well fitted to that gradation of grounds which intervene between the deep water & bank. they would be distinct signs of things distinct in nature, & in our ideas, & each of which ought to have a name distinguishing it from each of the others. it is in that accurate way that languages should be constructed, to ensure a sameness of idea in the writer & reader, the speaker & hearer. but whether in practice, the French use these terms in the order of their your arrangement, & to signify exactly the successive species of grounds between deep water & the bank, I am not critic enough in their language to decide. nor do my dictionaries ascertain this point. in fact, the things to which these terms refer are of concern chiefly to Nautical men, and, as such, little known to the makers of dictionaries, who write in their closets, & there copy one another. in using the terms, I had contented myself with general definitions, and had taken the idea of the generic and specific relations of some of them, from the Roman definition, ‘Alluvio est incrementum latens,’ ‘Alluvion est un accroissement imperceptible,’ & from the Napoleon code, ‘les atterrissements et accroissemens qui se forment Etc s’appellent Alluvion.’
          Altho’ we are done with this case, it seems others are not. Livingston brought a similar suit; and for the same cause, in the federal court of Orleans, against the Marshal who removed him from the batture. I observe by the papers that this came to a hearing on the 24th of April, on the plea that he was not a citizen of New York, with which character he had clothed himself to get admission into the same court which had already decided for him. and altho’ resident in N. Orleans for 10. or 12. years, married their there, and practising at their bar, a jury under the auspices of the court found that he was a citizen of New York. a new trial had been asked on the ground that the verdict was against evidence, & the court were to decide this on the 2d  of May. should a Respondeat ouster be awarded, I shall be glad to see the course of the arguments and decision. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        